Title: To Benjamin Franklin from David Hall, 4 July 1757
From: Hall, David
To: Franklin, Benjamin



Dear Sir.
Philadelphia July 4th. 1757
My last to you was by the Rebecca, Captain Arthur (via Liverpool) covering the second Copy of the £100. Bill. Inclosed you have now the third Copy of the same Bills, in Case of Miscarriages; and you have likewise inclosed the first Copy of another Bill for the same Value, on the same Gentlemen, which I hope will come safe to Hand. The Exchange of this last the same as the first 67½.
In my letter per Arthur, I promised to send you the Copy of a Letter, I lately received from Mr. James Hunter of Fredericksburgh, relating to our Virginia Customers which is as follows.


Gentlemen.
Fredericksburgh 26th May 1757.
Whenever you are pleased to send me a list of the Ballances due on your Gazettes, I will collect the Same for you and Mr. Franklin without any Gratuity. I would recommend to you in future to discontinue the Gazettes to those who do not pay for the whole Year at Entrance, and I am of Opinion you will find no considerable decline in your Customers thereby. I am sure the Subscribers on my list would readily agree.
Thomas Franklin is the Rider between Williamsburgh and this place, and he hath not shown me the Names of his Subscribers, if they be good, it may not be so convenient for him to finger the Entrances If you be inclineable to serve them. You may load a Waggon with Papers for Virginia if the Pay is not demanded till the Year’s End.
From what you see this Gentleman writes, I believe it will be best to follow his Advice, and take none but those who pay as he directs.
By the last Post I receiv’d a letter from Mr. Christopher Chamney in Virginia wherein he tells me he has lately paid, Eight Pounds Sixteen Shillings that Currency to Mr. John Stretch, Money received by him from different People on Account of our Gazette. I answered him that we were much obliged to him for the Trouble he had taken about our Affairs; but, as I had heard, from several Gentlemen, that that Person had refused to take Money for us, or to be concern’d at all with our Papers, should take it kind if, for the future, he would send any Thing he might receive for us by Letter, or order his Correspondent here (if he had any in this Place) to pay us. This I thought proper to do, as I heard you say you did not like Mr. Stretch’s receiving for us. I am, Yours,
DH.
To Benjamin Franklin Esqr LondonCopiaVia NY per Halifax Packet BoatOriginal per the Pennsylvania Cap Lyon

